DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
1.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a system entity is arranged to store a plurality of communication parameter sets … and wherein the system entity is further arranged to apply a first communication parameter set for communication with the UE in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
a system entity is arranged to store a plurality of communication parameter sets … and wherein the system entity is further arranged to apply a first communication parameter set for communication with the UE (US Pub. No.: 2021/0058983 at paragraphs 0010, 0074, 0077 – base station controlling a transceiver and performing the message sequence in figure 3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha et al (2017/0230104).
Regarding claim 1.  Purkayastha teaches a method of operating a user equipment, UE, device in a satellite-based mobile communications system (figure 1 – satellites(s) 300 in conjunction with UE 400), the method comprising:
receiving from a base station (figure 1, 0085 wherein Ground Node (e.g., base station) 200 provides handoff information to UE 401)

(i)    communication parameter sets, each parameter set comprising at least one parameter for use by the UE device for receiving data from or transmitting data to a satellite in the communications system, each parameter set being suitable for being applied for a different stage of a communication with the satellite in the communication system (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer 
(ii)    transition conditions for transitioning between the communication parameter sets (0132 – drop in channel quality (e.g., signal quality) due to rain fade or other atmospheric conditions, figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite), 0234 – because the measured channel conditions (e.g., signal strength) from the serving satellite or the target satellite are unacceptable (e.g., signal strength too low), 0254 – rain fade on a particular cell/beam operating on a first band may necessitate a switch to a different band for that cell/beam, 0258 – UE may conduct measurements of satellite signals (e.g,. inter-satellite and intra-satellite) and send this information to a GN (e.g., base station).  Based on these signals, the Base Station may modify handoff time for the UE, 0276 – Event 1 wherein source cell becomes better than a threshold or Event 4 wherein target cell becomes better than a threshold, 0346 – UE losing connection due to fading effects caused by rain or snow, or due to blocking by a building or tree.  In this case, UE employs RLF recovery to reconnect to the same source cell or a different (target cell)); and
applying a first communication parameter set for communication with a first satellite of the communications system and consecutively thereafter applying a second communication parameter set for communication with the first satellite, whereby a transition from applying the first communication parameter set to applying the second communication parameter set is triggered by an evaluation in the UE device of the transition conditions (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite), 0254 – rain fade on a particular cell/beam operating on a first band may necessitate a switch to a different band for that cell/beam, 0258 – UE may conduct measurements of satellite signals (e.g,. inter-satellite and intra-satellite) handoff time for the UE, 0276 – Event 1 wherein source cell becomes better than a threshold or Event 4 wherein target cell becomes better than a threshold, 0346 – UE losing connection due to fading effects caused by rain or snow, or due to blocking by a building or tree.  In this case, UE employs RLF recovery to reconnect to the same source cell or a different (target cell)).
Regarding claim 2.  Purkayastha teaches wherein the plurality of communication parameter sets are also applied for communication with a second satellite (0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next 
Regarding claim 3.  Purkayastha teaches wherein each communication parameter set is applied for a portion of a satellite orbit (figure 1, 0087, 0152 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0194, 0211 – UE and base station use Satellite ID to index an ephemeris information table to locate the satellite and the projections of the satellite’s cells on the earth at a given time, 0213 – GN (e.g., base station) may define a satellite and cell transition table based on satellite locations over time calculated from ephemeris data.  0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time).
Regarding claim 4.  Purkayastha teaches wherein the portions for which the communication parameter sets are applied for communication with the first satellite correspond substantially with portions for which the communication parameter sets are applied for communication with a second satellite figure 1, 0087, 0152 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0194, 0211 – UE and base station use Satellite ID to index an ephemeris information table to locate the satellite and the projections of the satellite’s cells on the earth at a given time, 0213 – GN (e.g., base station) may define a satellite and cell transition table based on satellite locations over time calculated from ephemeris data.  0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time).
Regarding claim 6.  Purkayastha teaches wherein the transition conditions relate to a timing relative to a period of a satellite with which the UE device is in communication (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL, and Handoff Activation Time, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite), 0258 – UE may conduct measurements of satellite signals (e.g,. inter-satellite and intra-satellite) and send this information to a GN (e.g., base station).  Based on these signals, the Base Station may modify handoff time for the UE).
Regarding claim 8.  Purkayastha teaches wherein the UE device receives adaptation information, the adaptation information providing information for adapting at least one of the received communication parameter sets (0119 – UE memory may include instructions for performing time or frequency adjustments to be applied to the RF signal to be transmitted by the UE via the return service link to the satellite, 0152 – use UE location and satellite ephemeris information to update handoff table, 0157 – base station sends handoff information to UE.  The table would be updated over time (e.g., as the satellites move and/or UE moves), 0249 – UE notifies BS of a position update and BS may send an updated satellite and cell transition table, 0258 – UE conducts measurements of satellite signals (e.g., inter-satellite and intra-satellite) and sends to BS.  Based on these signals, BS may modify the handoff time for the UT, 0263 – updated the UE’s satellite and cell transition table, 0341 – some of the radio 
Regarding claim 9.  Purkayastha teaches wherein the UE device transitions between communication parameter sets autonomously (0224 – UE does not send a measurement message.  For example, the UE might not support the sensing of multiple cell/beams and/or satellites or the UE may determine that a measurement message need not be sent to the BS.  In this case, the UE and BS rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite)).
Regarding claim 10.  Purkayastha teaches wherein the UE device transitions between communication parameter sets in response to a signal received from the communication system (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein sending to the UE, handoff table which includes a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL, 0258 – UE may conduct measurements of satellite signals (e.g,. inter-satellite and intra-satellite) and send this information to a GN (e.g., base station).  Based on these signals, the Base Station may modify handoff time for the UE).
Regarding claim 11.  Purkayastha teaches a mobile communications system comprising a plurality of satellites, wherein a system entity is arranged to store a plurality of communication parameter sets, each communication parameter set comprising at least one parameter for use by the system for communicating via a satellite with a user equipment, UE, device for receiving data from or transmitting data to the UE device, each parameter set being applied for a different stage of a communication with the UE device (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL);
and wherein the system entity is further arranged to apply a first communication parameter set for communication with the UE device and consecutively thereafter to apply a second communication parameter set for communication with the UE device, whereby a transition from applying the first communication parameter set to applying the second communication parameter set is triggered by an evaluation of a transition condition by the system entity (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is satellite turn-on and turn-off time schedules, 0152, 0155, 0173-0174 – wherein handoff table include a satellite table indicating the time the UE is to handover to the satellite, an indication of at least one carrier frequency, 0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite), 0254 – rain fade on a particular cell/beam operating on a first band may necessitate a switch to a different band for that cell/beam, 0258 – UE may conduct measurements of satellite signals (e.g,. inter-handoff time for the UE, 0276 – Event 1 wherein source cell becomes better than a threshold or Event 4 wherein target cell becomes better than a threshold, 0346 – UE losing connection due to fading effects caused by rain or snow, or due to blocking by a building or tree.  In this case, UE employs RLF recovery to reconnect to the same source cell or a different (target cell)).
Regarding claim 12.  Purkayastha teaches wherein a transition between communication parameter sets is performed without informing the UE device of the transition (0224 – UE does not send a measurement message.  For example, the UE might not support the sensing of multiple cell/beams and/or satellites or the UE may determine that a measurement message need not be sent to the BS.  In this case, the UE and BS rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite)).
Regarding claim 13.  Purkayastha teaches wherein information obtained about transitions between communication parameter sets in respect of a communication between the UE device and a first satellite is used to influence transitions between communication parameter sets for a second satellite communicating with the UE device (0212-0215 and TABLE 2 – the Ground Node (e.g., base station) generates a satellite and cell transition table that provides a list of satellites to which the UE may choose to handoff next.  The transition table indicates exactly at what time the UE will switch over from one cell (e.g., corresponding to a beam and/or RF band) of the next satellite to another.  A transition table may indicate, for a number of satellites, the cells (e.g., the beams and/or the bands) to be used for each satellite.  A transition table may indicate, for each cell (e.g., beam), the frequency (e.g., the nominal radio frequency or frequency band) of the cell.  A transition table may also indicated the Cell ID of each cell (or Beam ID of each beam), 0220 and TABLE 3 wherein depicts another satellite and cell transition table which includes Satellite ID, Forward Link (FL) Band which is a positive integer index that identifies a transmission frequency of the FL.  The Return Link (RL) band is a positive integer index that identifies a transmission frequency band of the RL and Handoff Activation Time, 0224 – UE does not send a measurement message to the base station.  The UE and the base station rely on the existing satellite and cell transition table to determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Tani et al (2018/0145740).
Regarding claim 5.  Purkayastha teaches wherein the transition conditions are evaluated using at least one of measurements performed by the UE device on a communication link with the system (figure 1, 0087 wherein Ground Node (e.g., Base Station) includes a handoff controller 124 that generates handoff information (e.g., handoff table) indicative of timing for the UE 401.  The handoff information is generated based on the UE information, satellite locations over time (obtained from ephemeris data), satellite cell patterns and satellite turn-on and turn-off time schedules, 0187, 0199, 0234 -  UE conducts satellite signal measurements and sends the measurement message to the GN (e.g., base station) and the base station generates new satellite and cell transition information (e.g., modifies a satellite and cell transition table) as result of receiving the measurement message, 0258 – UE may conduct measurements of satellite signals (e.g,. inter-satellite and intra-satellite) and send this information to a GN (e.g., base station).  Based on these signals, the Base Station may modify handoff time for the UE).
Purkayastha does not explicitly teach a determination of a stage of an orbit of a satellite with which the UE device is in communication.
	Tani teaches satellite elevation angle and signal quality (figure 15, 0124).  The satellite and ground station (e.g., base station) hold the change pattern in order to determine an encoding scheme and modulation scheme (0124).  Figure 16 is a diagram illustrating an example of a table of the change pattern of the encoding scheme and modulation scheme according to reception-quality estimate vale at each elevation angle (e.g., sate of an orbit of a satellite) (0124).  This enables the satellite and ground station (e.g., base station) to determine the encoding scheme and the modulation scheme on the basis of the table reducing the amount of transmission of control information.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table as taught by Purkayastha to include Elevation Angle(s) with corresponding encoding and modulation scheme(s) as taught by Tani thereby enabling the satellite and ground station (e.g., base station) to use a table to quickly determine modulation and encoding schemes based on elevation angle thus reducing the amount of transmission of control information.
Regarding claims 14 and 16.  Purkayastha does not teach wherein the communication parameter set comprises at least one of a sub carrier spacing, a transmit power, a modulation scheme, a coding scheme and a data rate.
0005).  Tani teaches satellite elevation angle and signal quality (figure 15, 0124).  The satellite and ground station (e.g., base station) hold the change pattern in order to determine an encoding scheme and modulation scheme (0124).  Figure 16 is a diagram illustrating an example of a table of the change pattern of the encoding scheme and modulation scheme according to reception-quality estimate vale at each elevation angle (e.g., sate of an orbit of a satellite) (0124).  This enables the satellite and ground station (e.g., base station) to determine the encoding scheme and the modulation scheme on the basis of the table reducing the amount of transmission of control information.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table as taught by Purkayastha to include Elevation Angle(s) with corresponding encoding and modulation scheme(s) as taught by Tani thereby enabling the satellite and ground station (e.g., base station) to use a table to quickly determine modulation and encoding schemes based on elevation angle thus reducing the amount of transmission of control information.
Regarding claims 15 and 17.  Purkayastha does not teach wherein the stage of the communication is determined by a position of the satellite in its orbit.
Tani teaches satellite elevation angle and signal quality (figure 15, 0124).  The satellite and ground station (e.g., base station) hold the change pattern in order to determine an encoding scheme and modulation scheme (0124).  Figure 16 is a diagram illustrating an example of a table of the change pattern of the encoding scheme sate of an orbit of a satellite) (0124).  This enables the satellite and ground station (e.g., base station) to determine the encoding scheme and the modulation scheme on the basis of the table reducing the amount of transmission of control information.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table as taught by Purkayastha to include Elevation Angle(s) with corresponding encoding and modulation scheme(s) as taught by Tani thereby enabling the satellite and ground station (e.g., base station) to use a table to quickly determine modulation and encoding schemes based on elevation angle thus reducing the amount of transmission of control information.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Arur et al (2019/0230568).
Regarding claim 7.  Purkayastha does not explicitly teach wherein the first satellite and the second satellite do not share the same orbit.
However, Purkayastha teaches at 0258 – UE conducts measurements of satellite signals (e.g., inter-satellite and intra-satellite) and sends to BS.  Based on these signals, BS may modify the handoff time for the UT.
	Arur teaches satellites with different orbital planes (0049).  Assuming that the current serving beam for the UT at time To is beam a of Satellite A, then find the next instant of time Tm at which the estimated signal strength of some other candidate, say beam b of Satellite B (could be the same or a different satellite) is greater than or equal to the estimated signal strength of beam a of Satellite A (0067).  The metric used for 0069).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Purkayastha to determine times and signal strength measurements of two beams (could be from the same or different satellite) as taught by Arur in order to predict handovers more accurately (thereby eliminating a number of common-mode estimation errors, such as UT pointing error, difference in calibration, channel impairments, etc. – Arur at 0069).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0365870) Lauer teaches mobile device knows satellite locations or travel paths (e.g., orbits) which is used in conjunction with signal quality parameters to determine best satellite for communications.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646